                                                  Notice Recipients
District/Off: 0971−5                   User: admin                            Date Created: 7/5/2021
Case: 20−50469                         Form ID: TRANSC                        Total: 5


Recipients of Notice of Electronic Filing:
ust         Office of the U.S. Trustee / SJ       USTPRegion17.SJ.ECF@usdoj.gov
aty         Brent D. Meyer          brent@meyerllp.com
aty         Lars T. Fuller        Fullerlawfirmecf@aol.com
aty         Selwyn D. Whitehead            selwynwhitehead@yahoo.com
aty         Selwyn D. Whitehead            selwynwhitehead@yahoo.com
                                                                                                       TOTAL: 5




       Case: 20-50469          Doc# 186-2        Filed: 07/02/21        Entered: 07/02/21 16:41:06      Page 1
                                                          of 1
